DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on December 6, 2021.  
Claims 13-18 were previously objected to and are now cancelled.  
Claims 1 and 20 have been amended.
Claims 1-12 and 19-20 are currently allowed.
The objection to “TITILE” is withdrawn in view of Applicant’s amendment with a new title.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image forming apparatus includes: a folder configured to fold a medium by forming a fold such that a side of the medium is aligned with a predetermined first position on the medium; and an image forming device configured to form a first image different from a region located within a predetermined range from the first position, on at least a part of the side of the medium before the medium is folded by the folder (see original disclosure, i.e. para. 9 and etc.).
With regard to Claim 1, the closest prior arts of record, Kawamura and Fujiki, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and processor programmed to: control the folder and the image forming device: acquire an image obtained by reading the medium in a state of being folded by the folder; measure a distance between the first image and the first position from the acquired image; and adjust a position where the folder folds the medium according to the measured distance”.  These additional features in combination with all the other features required in the claimed invention, and in view 
With regard to Claims 2-12 and 19, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 20, the closest prior arts of record, Kawamura and Fujiki, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and a processor programmed to: control the folder and the image forming device: acquire an image obtained by reading the medium in a state of being folded by the folder; measure a distance between the first image and the first position from the acquired image; and adjust a position where the folder folds the medium according to the measured distance”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on December 5, 2021 (i.e. on pg. 6-7), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-12 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675